In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-04-387 CV

____________________


IN RE ANTHONY Q. MCCALL




Original Proceeding



MEMORANDUM OPINION (1)
	Anthony Q. McCall, an inmate confined in the Texas Department of Criminal
Justice, Correctional Institutions Division,  seeks mandamus relief to compel Doug Lowe,
the Anderson County Criminal District Attorney, to prosecute a complaint.  The
prosecuting authority for Anderson is not one of the persons against whom we may issue
a writ of mandamus.  See Tex. Gov't Code Ann. § 22.221 (Vernon 2004). Therefore,
the  relator has not shown that he is entitled to the relief sought.
	The petition for writ of mandamus, filed September 13, 2004, is DENIED.  
								PER CURIAM
Opinion Delivered September 23, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.